Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/22/2021 has been entered.
In response to FINAL-Office Action mailed on mailed on 10/22/2020, applicants’ response dated 01/22/2021 is acknowledged; in said response applicants’ have amended claims 1-7 and 16, cancelled claims 14-15 and 22 and added new claims 23-24. Amended claims 1-13, 16-18 and 23-24 are pending in this application; claims 1-13 and 23-24 remain withdrawn as being drawn to non-elected inventions and elected amended claims 16-18 are now under consideration for examination. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 01/22/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner
New-Claim Rejections: 35 USC § 112(b) 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claims 16-18 are indefinite in the recitation of “an amino acid sequence of SEQ ID NO: 4; and an amino acid sequence of SEQ ID NO: 22”; as the use of the indefinite article “an” and “a” implies that there is more than one amino acid sequence(s) of SEQ ID NO: 4 or SEQ ID NO: 22 and thus makes it unclear; is this recitation encompasses any subsequence/fragment within SEQ ID NO: 4 or SEQ ID NO: 22, as well as the full length sequence(s).The scope of the claims are unclear, as such it is unclear how homologous/identical to the amino acid sequence of SEQ ID NO: 4 or SEQ ID NO: 22, a sequence of interest must be to be included within the scope of the claim and furthermore, it is not clear whether a full-length or a partial sequence of SEQ ID NO: 4 or SEQ ID NO: 22 is encompassed within the scope of the claims. It is suggested that “an” be replaced with “the”. For examination purposes claims are interpreted to read on “more than one amino acid sequence(s) of SEQ ID NO: 4 and SEQ ID NO: 22; this recitation encompasses any subsequence/fragment within SEQ ID NO: 4 and SEQ ID NO: 22, as well as the full length sequence(s)”. 
Maintained-Claim Rejections: 35 USC § 112(a) 
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it .

Written Description
Claims 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 16-18 of the instant application as interpreted are directed to any composition comprising mutants and variants of undefined/unlimited structures/subsequences/fragments having the following activities: i.e., (i) any glucoamylase having an amino acid sequence SEQ ID NO: 4 and (ii) any -amylase having an amino acid sequence of SEQ ID NO: 22 (as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 4 or SEQ ID NO: 22 but any fragment within SEQ ID NO: 4 or SEQ ID NO: 22 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 4 or SEQ ID NO: 22; also see 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection above for claim interpretation) … is capable of increased starch conversion, increased glucose release or production of total glucose equivalents …, as compared to an -amylase having the amino acid sequence of SEQ ID NO: 2 and a glucoamylase having the amino acid sequence of SEQ ID NO: 1. 
The purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter 
“A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus.”). Regents of the University of California v. Eli Lilly & Co., 119, F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997).

MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the biomolecule, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”

“The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice  …, reduction to drawings …, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.” MPEP 2163.

Furthermore, a “‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure ‘indicates that the patentee has invented species sufficient to constitute the gen[us].’ See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (‘[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.’). ‘A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.’ In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).”  MPEP 2163.
University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials”. As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163.
In the instant case, there is no structure associated with function with regard to the members of genus of polypeptides with the associated function i.e., any composition comprising mutants and variants of undefined/unlimited structures/subsequences/fragments having the following activities: i.e., (i) any glucoamylase having an amino acid sequence SEQ ID NO: 4 and (ii) any -amylase having an amino acid sequence of SEQ ID NO: 22 (as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 4 or SEQ ID NO: 22 but any fragment within SEQ ID NO: 4 or SEQ ID NO: 22 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 4 or SEQ ID NO: 22; also see 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection above for claim interpretation) … is capable of increased starch conversion, increased glucose release or production of total glucose equivalents …, as compared to an -amylase having the amino acid sequence of SEQ ID NO: 2 and a glucoamylase having the amino acid sequence of SEQ ID NO: 1. 
No information, beyond the characterization of two species: glucoamylase comprising SEQ ID NO: 4 and -amylase comprising SEQ ID NO: 22, has been provided by the applicants’, which would indicate that they had possession of the genus of polypeptides with the associated function i.e., any composition comprising mutants and variants of undefined/unlimited structures/subsequences/fragments having the following activities: i.e., (i) any glucoamylase having an amino acid sequence SEQ ID NO: 4 and (ii) any -amylase having an amino acid sequence of SEQ ID NO: 22 (as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 4 or SEQ ID NO: 22 but any fragment within SEQ ID NO: 4 or SEQ ID NO: 22 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 4 or SEQ ID NO: 22; also see 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection above for claim interpretation) … is capable of increased starch conversion, increased glucose release or production of total glucose equivalents …, as compared to an -amylase having the amino acid sequence of SEQ ID NO: 2 and a glucoamylase having the amino acid sequence of SEQ ID NO: 1.
(a) Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and (iv) conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that “Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, page 105). Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases Transferring the EC Classification enzyme to Non-Enzyme Comparisons”; pages 101-102 and Fig. 2a)-b), highlighting the structural and functional heterogeneity based on EC Classification numbers; as the stereo-specificity, substrate-specificity and catalytic properties vary widely.
	(b) Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340) also highlight the difficulties associated with “Prediction of protein function from protein sequence and structure”; “To reason from sequence and structure to function is to step onto much shakier ground”, closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, 
(c) This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polynucleotides and encoded polypeptides do not necessarily share the same function. For example, Witkowski et al., (Biochemistry 38:11643-11650, 1999), teaches that one conservative amino acid substitution transforms a -ketoacyl synthase into a malonyl decarboxylase and completely eliminates -ketoacyl synthase activity. Seffernick et al., (J. Bacteriol. 183(8): 2405-2410, 2001), teaches that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function. Broun et al., (Science 282:1315-1317, 1998), teaches that as few as four amino acid substitutions can convert an oleate 12-desaturase into a hydrolase and as few as six amino acid substitutions can transform a hydrolase to a desaturase. 
	As stated above, no information beyond the characterization of two species: glucoamylase comprising SEQ ID NO: 4 and -amylase comprising SEQ ID NO: 22, has been provided by the applicants’, which would indicate that they had possession of the claimed genus of polypeptides. As the claimed genera of polypeptides having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided. Furthermore, “Possession may not be shown by merely describing how to obtain possession of members of the claimed University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895).  
	Therefore, one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Applicants are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov. 
Applicants’ have traversed the above written-description rejection with the following arguments (see page 7 of Applicants’ REMARKS dated 01/22/2021). 
Applicants’ arguments: “Without acquiescing to the rejection and doing so solely to bring about the successful resolution of prosecution, Applicant has removed the percent sequence identity language for SEQ ID NOs: 22 and 4 from the claims. Accordingly, Applicant believes the rejection for lack of Written Description to have been obviated by the claim amendment and respectfully requests its withdrawal.”
Response: Applicants’ arguments are considered but not found to be persuasive;  because amended claims 16-18 recite “an amino acid sequence of SEQ ID NO: 4 … and an amino acid sequence of SEQ ID NO: 22” and amended claims 16-18 as interpreted reads on mutants and variants of undefined/unlimited structures/subsequences/fragments and having the associated function/activities and also the superior performance, viz., increased glucose release compared to contacting the same slurry with and α-amylase from Aspergillus kawachii (AkAA) having the amino acid sequence of SEQ ID NO: 2 and glucoamylase from Trichoderma reesei (TrGA) having the amino acid sequence of SEQ ID NO: 1. Thus, examiner continues to maintain that “no information beyond the characterization of two species: glucoamylase comprising SEQ ID NO: 4 and -amylase comprising SEQ ID NO: 22, has been provided by the with the associated function. As the claimed genera of polypeptides having widely variable structures and associated function, since minor changes in structure may result in changes affecting function and no additional information (species/variant/mutant) correlating structure with function has been provided” and the rejection is therefore maintained. 
Maintained-Claim Rejections: 35 USC § 103
Necessitated by claim amendments
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ge et al., (WO 2014/092960 A1) and in view of Hua et al., (WO 2014/058572 A1). 
Claims 16-18 of the instant application as interpreted are directed to any composition comprising mutants and variants of undefined/unlimited structures/subsequences/fragments having the following activities: i.e., (i) any glucoamylase having an amino acid sequence SEQ ID NO: 4 and (ii) any -amylase having an amino acid sequence of SEQ ID NO: 22 (as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 4 or SEQ ID NO: 22 but any fragment within SEQ ID NO: 4 or SEQ ID NO: 22 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 4 or SEQ ID NO: 22; also see 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection above for claim interpretation) … is capable of increased starch conversion, increased glucose release or production of total glucose equivalents …, as compared to an -amylase having the amino acid sequence of SEQ ID NO: 2 and a glucoamylase having the amino acid sequence of SEQ ID NO: 1.
The disclosure of Ge et al., (WO 2014/092960 A1) disclose compositions comprising a glucoamylase said reference glucoamylase having 100% sequence identity to SEQ ID NO: 4 of the instant invention (see provided sequence alignment); said reference also discloses the associated biochemical properties of said reference glucoamylase including compositions comprising an -amylase and use of said enzyme compositions on starch compositions; said reference also discloses granular starch having dry solids at a concentration of 35% and in the range of 55%-80%, see Fig.5-8 and paragraphs [0029-0032], [0047], [00167]. Applicants’ are directed to the following sections in Ge et al., (WO 2014/092960 A1): Abstract; paragraphs [006-009], [0019-0020], [0044], [0050], [0085], [00137-00138], [00165-00171], [00176], [00184-00187]; and entire document. Examiner as ready reference reproducing the reference glucoamylase of Ge et al., (WO 2014/092960 A1):

BBI74491
ID   BBI74491 standard; protein; 612 AA.
XX
AC   BBI74491;
XX
DT   14-AUG-2014  (first entry)
XX
DE   Aspergillus fumigatus mature glucoamylase AfGA1, SEQ ID 12.
XX
KW   1,4-alpha-glucosidase; GA1 protein; enzyme production; feed-additive;
KW   feedstuff; fermentation; food; food-additive;
KW   genetically engineered microorganism; glucoamylase 1; meat;
KW   saccharification; starch.
XX
OS   Aspergillus fumigatus.
XX
FH   Key             Location/Qualifiers
FT   Domain          515..612
FT                   /note= "C-terminal carbohydrate binding (CBM) domain"
XX
CC PN   WO2014092960-A1.
XX
CC PD   19-JUN-2014.
XX
CC PF   21-NOV-2013; 2013WO-US071154.
XX
PR   11-DEC-2012; 2012WO-CN086349.
XX
CC PA   (DASC ) DANISCO US INC.
XX
CC PI   Ge J,  Hua L,  Lee SH,  Li J,  Shetty JK,  Tang Z,  Zhang B,  Zhong K;
XX
DR   WPI; 2014-L95369/44.
DR   N-PSDB; BBI74487.
XX
CC PT   New recombinant Trichoderma reesei host cell expressing glucoamylase from
CC PT   Aspergillus fumigatus, useful for expressing and producing an AfGATR.
XX
CC PS   Claim 1; SEQ ID NO 12; 119pp; English.
XX
CC   The present invention relates to a novel recombinant Trichoderma reesei 
CC   host cell expressing AfGATR (Aspergillus fumigatus glucoamylase expressed
CC   in T. reesei), or its variant. The AfGATR or its variant have at least 
CC   80% sequence identity to SEQ ID NO: 12 (BBI74491) or SEQ ID NO: 13 
CC   (BBI74492), where the T. reesei host cell expresses the AfGATR or variant
CC   at a comparable level to an A. fumigatus host cell that expresses an 
CC   AfGA, or its variant, having the same amino acid sequence of the AfGATR, 
CC   or its variant, under identical conditions. Also described are: (1) a 
CC   method for producing a recombinant AfGATR, or its variant; (2) a 
CC   recombinant AfGATR, or its variant; (3) a method for saccharifying a 
CC   composition comprising starch to produce a composition comprising glucose

CC   glucose produced by the method; (5) a composition for saccharifying a 
CC   composition comprising starch; and (6) a method for producing a food 
CC   composition. The AfGATR, or its variant, and composition are useful for 
CC   producing a fermented beverage such as beer and cereal or malt beverages;
CC   producing a food composition selected from a food product, a baking 
CC   composition, a food additive, an animal food product, a feed product, a 
CC   feed additive, an oil, a meat, a lard, a dough or a dough product. The 
CC   present sequence is a Aspergillus fumigatus mature glucoamylase AfGA1, 
CC   used in the method for producing a food composition.
XX
SQ   Sequence 612 AA;

  Query Match             100.0%;  Score 3205;  DB 21;  Length 612;
  Best Local Similarity   100.0%;  
  Matches  612;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APQLSARATGSLDSWLGTETTVALNGILANIGADGAYAKSAKPGIIIASPSTSEPDYYYT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 APQLSARATGSLDSWLGTETTVALNGILANIGADGAYAKSAKPGIIIASPSTSEPDYYYT 60

Qy         61 WTRDAALVTKVLVDLFRNGNLGLQKVITEYVNSQAYLQTVSNPSGGLASGGLAEPKYNVD 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 WTRDAALVTKVLVDLFRNGNLGLQKVITEYVNSQAYLQTVSNPSGGLASGGLAEPKYNVD 120

Qy        121 MTAFTGAWGRPQRDGPALRATALIDFGNWLIDNGYSSYAVNNIWPIVRNDLSYVSQYWSQ 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 MTAFTGAWGRPQRDGPALRATALIDFGNWLIDNGYSSYAVNNIWPIVRNDLSYVSQYWSQ 180

Qy        181 SGFDLWEEVNSMSFFTVAVQHRALVEGSTFAKRVGASCSWCDSQAPQILCYMQSFWTGSY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 SGFDLWEEVNSMSFFTVAVQHRALVEGSTFAKRVGASCSWCDSQAPQILCYMQSFWTGSY 240

Qy        241 INANTGGGRSGKDANTVLASIHTFDPEAGCDDTTFQPCSPRALANHKVYTDSFRSVYAIN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 INANTGGGRSGKDANTVLASIHTFDPEAGCDDTTFQPCSPRALANHKVYTDSFRSVYAIN 300

Qy        301 SGIPQGAAVSAGRYPEDVYYNGNPWFLTTLAAAEQLYDAIYQWKKIGSISITSTSLAFFK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 SGIPQGAAVSAGRYPEDVYYNGNPWFLTTLAAAEQLYDAIYQWKKIGSISITSTSLAFFK 360

Qy        361 DIYSSAAVGTYASSTSTFTDIINAVKTYADGYVSIVQAHAMNNGSLSEQFDKSSGLSLSA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        421 RDLTWSYAAFLTANMRRNGVVPAPWGAASANSVPSSCSMGSATGTYSTATATSWPSTLTS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 RDLTWSYAAFLTANMRRNGVVPAPWGAASANSVPSSCSMGSATGTYSTATATSWPSTLTS 480

Qy        481 GSPGSTTTVGTTTSTTSGTAAETACATPTAVAVTFNEIATTTYGENVYIVGSISELGNWD 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 GSPGSTTTVGTTTSTTSGTAAETACATPTAVAVTFNEIATTTYGENVYIVGSISELGNWD 540

Qy        541 TSKAVALSASKYTSSNNLWYVSVTLPAGTTFEYKYIRKESDGSIVWESDPNRSYTVPAAC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 TSKAVALSASKYTSSNNLWYVSVTLPAGTTFEYKYIRKESDGSIVWESDPNRSYTVPAAC 600

Qy        601 GVSTATENDTWQ 612
              ||||||||||||
Db        601 GVSTATENDTWQ 612

 However, Ge et al., is silent regarding wherein said -amylase having an amino acid sequence of SEQ ID NO: 22 (as in claims 16-18).
Regarding claims 16-18, analogous art Hua et al., (WO 2014/058572 A1) disclose a reference -amylase having 100% sequence identity to SEQ ID NO: 22 of the instant invention (see provided sequence alignment) and said reference provides teaching, suggestion and motivation for the use of said reference -amylase in compositions comprising a glucoamylase; said reference also discloses granular starch having dry solids at a concentration of in the range of 55%-80%, see page 39, lines to 20-27 and in the range of 10%-45%, see page 40, lines 16-25. Applicants’ are directed to the following sections in Hua et al., (WO 2014/058572 A1): Abstract; lines 17-26, page 1; lines 21-28, page 9; lines 10-16, page 13; pages 39-42; pages 46-47; and entire document. Examiner as ready reference reproducing the reference -amylase
ALIGNMENTS


RESULT 1
BBF30090
ID   BBF30090 standard; protein; 587 AA.
XX
AC   BBF30090;
XX
DT   05-JUN-2014  (first entry)
XX
DE   Aspergillus terreus NIH2624 alpha amylase precursor protein, SEQ ID 7.
XX
KW   Alpha-amylase; Amyl; baking; brewing; feed-additive; feedstuff;
KW   fermentation; food; food-additive; meat; oil; protein engineering;
KW   saccharification; starch; surfactant; textile.
XX
OS   Aspergillus terreus NIH2624.
XX
FH   Key             Location/Qualifiers
FT   Region          1..477
FT                   /note= "Catalytic core region"
FT   Domain          478..587
FT                   /note= "Carbohydrate binding domain"
XX
CC PN   WO2014058572-A1.
XX
CC PD   17-APR-2014.
XX
CC PF   17-SEP-2013; 2013WO-US060068.
XX
PR   10-OCT-2012; 2012WO-CN082699.
XX
CC PA   (DASC ) DANISCO US INC.
XX
CC PI   Hua L,  Tang Z,  Vroemen C,  Zhang B,  Zhang Z;
XX
DR   WPI; 2014-G77199/30.
DR   REFSEQ; XP_001209405.1.
XX
CC PT   New isolated alpha-amylase from Talaromyces emersonii or its variant 
CC PT   comprising specific amino acid sequence, used in preparing food 
CC PT   composition e.g. baking composition, food additive and oil, and fermented
CC PT   beverage, such as beer.
XX
CC PS   Example 1; SEQ ID NO 7; 119pp; English.
XX
CC   The present invention relates to a novel alpha-amylase from a Talaromyces
CC   emersonii or its variant. The alpha-amylase comprises an amino acid 
CC   sequence with at least 80% amino acid sequence identity to (a) residues 1
CC   -603 of SEQ ID NO: 1 (BBF30084), (b) residues 1-476 of SEQ ID NO: 1, 
CC   where the variant has the alpha-amylase activity. Also described are: (1)
CC   a method for saccharifying a composition comprising a starch to produce a

CC   beverage (beer); (3) a composition comprising the glucose produced by the
CC   method; (4) a liquefied starch and a fermented beverage (beer) produced 
CC   by the methods; (5) a composition for the use of saccharifying the 
CC   composition having starch; (6) a method and a composition for producing a
CC   food composition; (7) a method and a composition (comprising a 
CC   surfactant) for removing starchy stains from laundry, dishes, or textiles
CC   ; (8) a method for desizing a textile. The Talaromyces emersonii alpha 
CC   amylase or its variant is useful: for production of a composition 
CC   comprising the glucose, the liquefied starch and the fermented beverage; 
CC   for preparing the food composition (such as food product, baking 
CC   composition, food additive, an animal food product, feed product, feed 
CC   additive, an oil, meat and lard); for removing starchy stains from 
CC   laundry, dishes, or textiles; in the laundry detergent laundry detergent 
CC   additive, or manual or automatic dishwashing detergent; and in desizing 
CC   the textile. The present sequence represents a Aspergillus terreus 
CC   NIH2624 alpha amylase precursor protein, used in the method of the 
CC   invention for saccharifying the composition comprising the starch.
XX
SQ   Sequence 587 AA;

  Query Match             100.0%;  Score 3142;  DB 21;  Length 587;
  Best Local Similarity   100.0%;  
  Matches  587;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 LTPAEWRSQSIYFLLTDRFGRTDNSTTAACDTSDRVYCGGSWQGIINQLDYIQGMGFTAI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 LTPAEWRSQSIYFLLTDRFGRTDNSTTAACDTSDRVYCGGSWQGIINQLDYIQGMGFTAI 60

Qy         61 WITPVTGQFYENTGDGTSYHGYWQQDIYDLNYNYGTAQDLKNLANALHERGMYLMVDVVA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 WITPVTGQFYENTGDGTSYHGYWQQDIYDLNYNYGTAQDLKNLANALHERGMYLMVDVVA 120

Qy        121 NHMGYDGAGNTVDYSVFNPFSSSSYFHPYCLISNYDNQTNVEDCWLGDTTVSLPDLDTTS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NHMGYDGAGNTVDYSVFNPFSSSSYFHPYCLISNYDNQTNVEDCWLGDTTVSLPDLDTTS 180

Qy        181 TAVRNIWYDWVADLVANYSIDGLRVDTVKHVEKDFWPGYNSAAGVYCVGEVYSGDPAYTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TAVRNIWYDWVADLVANYSIDGLRVDTVKHVEKDFWPGYNSAAGVYCVGEVYSGDPAYTC 240

Qy        241 PYQNYMDGVLNYPIYYQLLYAFESSSGSISDLYNMISSVASSCKDPTLLGNFIENHDNPR 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PYQNYMDGVLNYPIYYQLLYAFESSSGSISDLYNMISSVASSCKDPTLLGNFIENHDNPR 300


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 FASYTSDYSQAKNVITFIFLSDGIPIVYAGQEQHYSGGSDPANREATWLSGYSTSATLYT 360

Qy        361 WIATTNQIRSLAISKDAGYVQAKNNPFYSDSNTIAMRKGTTAGAQVITVLSNKGASGSSY 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 WIATTNQIRSLAISKDAGYVQAKNNPFYSDSNTIAMRKGTTAGAQVITVLSNKGASGSSY 420

Qy        421 TLSLSGTGYSAGATLVETYTCTTVTVDSSGNLPVPMTSGLPRVFVPSSWVNGSALCNTEC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TLSLSGTGYSAGATLVETYTCTTVTVDSSGNLPVPMTSGLPRVFVPSSWVNGSALCNTEC 480

Qy        481 TAATSISVLFEELVTTTYGENIYLSGSISQLGSWNTASAVALSASQYTSSNPEWYVSVTL 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 TAATSISVLFEELVTTTYGENIYLSGSISQLGSWNTASAVALSASQYTSSNPEWYVSVTL 540

Qy        541 PVGTSFQYKFIKKGSDGSVVWESDPNRSYTVPAGCEGATVTVADTWR 587
              |||||||||||||||||||||||||||||||||||||||||||||||
Db        541 PVGTSFQYKFIKKGSDGSVVWESDPNRSYTVPAGCEGATVTVADTWR 587


Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Ge et al., and employ the reference -amylase as suggested by Hua et al., which teaches structural and functional elements of the instant invention. Motivation to generate such an enzyme composition derives from the fact that enzyme compositions comprising glucoamylases and -amylases is a commercial product of importance and useful in various industry (Ge et al., and Hua et al.,). The expectation of success is high, because the combined teachings of Ge et al., and Hua et al., teach the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation). 
Given this extensive teaching in prior art (Ge et al., and Hua et al.,) i.e., any composition comprising mutants and variants of undefined/unlimited structures/subsequences/fragments having the following activities: i.e., (i) any glucoamylase having an amino acid sequence SEQ ID NO: 4 and (ii) any -amylase having an amino acid sequence of SEQ ID NO: 22 (as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 4 or SEQ ID NO: 22 but any fragment within SEQ ID NO: 4 or SEQ ID NO: 22 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 4 or SEQ ID NO: 22; also see 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection above for claim interpretation) … is capable of increased starch conversion, increased glucose release or production of total glucose equivalents …, as compared to an -amylase having the amino acid sequence of SEQ ID NO: 2 and a glucoamylase having the amino acid sequence of SEQ ID NO: 1, as taught by the instant invention and as claimed in claims 16-18 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ge et al., (WO 2014/092960 A1) and in view of Hua et al., (WO 2014/058572 A1).
Applicants’ have traversed the above 35 U.S.C. 103(a) rejection with the following arguments and a Declaration by one of the inventors Zhongmei Tang: (see pages 8-10 of Applicants’ REMARKS dated 01/22/2021).
Applicants’ argue (A): “… As mentioned above, while not necessarily agreeing with this position and doing so solely for purposes of bringing about the successful resolution of prosecution, claim 16 has been amended to remove the percent sequence identity language for SEQ ID NOs: 22 and 4 from the claims. Accordingly, Applicant respectfully submits that Dr. Tang’s comments in the Tang Declaration regarding the surprising and unexpected combination of the instantly claimed GA and AA are commensurate with the scope of the claims as currently amended.
For brevity’s sake, the arguments related to non-obviousness from Applicant’s most recent response will not be entirely reiterated (though they are incorporated by reference herein). In brief, Applicant notes that Dr. Tang concluded her Declaration by stating that the claimed combination of GA and AA
substantially increases both the amount of ethanol (as shown in Example 4 of the patent application) and glucose (as shown in results presented in the table [shown in the Declaration at paragraph 10]) derived from granular starch solubilized by enzymatic hydrolysis below the gelatinization temperature of the starch relative to benchmarks or use of these enzymes individually in combination with either benchmark.1
She also noted that, “[a]t industrial production scales, even small improvements in glucose and ethanol production (far less than those shown in the data [in the Tang Declaration] as well as in Example 4 of the patent application) can easily translate into well over millions of dollars (U.S.) annual profit for an industry which is characterized by very tight profit margins.”2
Consequently, and in light of the previously submitted Tang Declaration, it is Applicant’s contention that the ordinarily skilled artisan would not have had a reasonable expectation of successfully arriving at the claimed invention based on the content of the Ge and Hua references because combining the instantly claimed glucoamylase and a-amylase was not “obvious to try.”
A rationale to combine references based on the assumption of “obvious to try” only exists when, in the words of KSR, there are “a finite number of identified, predictable solutions.” As discussed in Applicant’s last response and in the Tang Declaration, that is not the case in this instance. Nothing in either of the cited references teaches or suggests the observed unexpectedly surprising benefits discussed in the Tang Declaration of combining the GA of SEQ ID NO:4 and the AA of SEQ ID NO:22…”.
 Reply (A): The Declaration under 37 CFR 1.132 filed 08/21/2020 is insufficient to overcome the rejection of claims 16-18 based upon 35 U.S.C. 103(a) as set forth in the last Office action because: showing is not commensurate in scope with the scope of the 
The amended claims 16-18 are directed to a product and not a process; the cited references i.e., clearly provide evidence that the reference glucoamylase (product) and the reference -amylase (product) are structurally and functionally active in the presence of glucoamylases (product) and -amylases (product) obtained from multiple and varied sources including maintaining activity in the presence granular starch (product). Examiner maintains the position that said references teach the products of the instant invention and their use as enzyme compositions (glucoamylases + -amylases having 100% sequence identity to SEQ ID NO: 4 and SEQ ID NO: 22 of the instant invention; structure and function are inseparable) on starch compositions; granular starch having dry solids at a concentration of 35% and in the range of 55%-80%:
The disclosure of Ge et al., (WO 2014/092960 A1) disclose compositions comprising a glucoamylase said reference glucoamylase having 100% sequence identity to SEQ ID NO: 4 of the instant invention (see provided sequence alignment); said reference also discloses the associated biochemical properties of said reference glucoamylase including compositions comprising an -amylase and use of said enzyme compositions on starch compositions; said reference also discloses granular starch having dry solids at a concentration of 35% and in the range of 55%-80%; and 
Hua et al., (WO 2014/058572 A1) disclose a reference -amylase having 100% sequence identity to SEQ ID NO: 22 of the instant invention (see provided sequence said reference -amylase in compositions comprising a glucoamylase; said reference also discloses granular starch having dry solids at a concentration of in the range of 55%-80%.
Therefore, applicants’ arguments are limited to method of use/to a process  i.e., enzyme composition specific structures/specific combination of SEQ ID NO: 4 (glucoamylase) and specific -amylase of SEQ ID NO: 22; neither the specification nor the Declaration, or the applicants’ arguments provided any evidence regarding variant structures having the associated function i.e., any composition comprising mutants and variants of undefined/unlimited structures/subsequences/fragments having the following activities: i.e., (i) any glucoamylase having an amino acid sequence SEQ ID NO: 4 and (ii) any -amylase having an amino acid sequence of SEQ ID NO: 22 (as such, the term “an amino acid sequence” in broadest reasonable interpretation encompasses not only SEQ ID NO: 4 or SEQ ID NO: 22 but any fragment within SEQ ID NO: 4 or SEQ ID NO: 22 due to the recitation of indefinite article “an”; given that the claim language recites “an amino acid sequence”, it is deemed to encompass and read on “any two/dipeptide sequences of SEQ ID NO: 4 or SEQ ID NO: 22; also see 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejection above for claim interpretation) … is capable of increased starch conversion, increased glucose release or production of total glucose equivalents …, as compared to an -amylase having the amino acid sequence of SEQ ID NO: 2 and a glucoamylase having the amino acid sequence of SEQ ID NO: 1. Furthermore, applicants’ own arguments and Declaration supports examiner’s position, therefore the rejection is maintained. 
products and the claimed products are well known in the art and their use is also well known in the art and the recited purpose or intended use does not result in a structural difference nor manipulative difference and as supported in MPEP;
The body of the claim (claim 16) following the preamble is a self-contained description of the structure and does not depend on the preamble for completeness;
A preamble that describes the purpose or intended use of the claimed invention generally does not limit the claims; and
The preamble merely extols benefits or features of the claimed invention and there is no clear reliance on those benefits or features as patentably significant.
MPEP 2111.02
II. < PREAMBLE STATEMENTS RECITINGPURPOSE OR INTENDED USE
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” Corning Glass Works, 868 F.2d at 1257,9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550,1553 (Fed. Cir. 1997) (“where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation”); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely STX LLC. v. Brine, 211 F.3d 588, 591, 54USPQ2d 1347, 1350 (Fed. Cir. 2000) (holding that the preamble phrase “which provides improved playing and handling characteristics” in a claim drawn to a head fora lacrosse stick was not a claim limitation).
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.
In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305(CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.
See also Catalina Mktg. Int’l v. Coolsavings.com, Inc.,289 F.3d at 808-09, 62 USPQ2d at 1785 (“[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.…Without such reliance, however, a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.” Consequently, “preamble language merely extolling benefits or features of the claimed invention does not limit the claim scope without clear reliance on those benefits or features as patentably significant.”). 
	Therefore, the observed results are very much expected and are inherent properties of the claimed product; claimed products are well known in the art and their use is also well known in the art and the recited purpose or intended use does not result in a structural difference nor manipulative difference.
	Additionally;
2112 [R-3]    Requirements of Rejection Based on Inherency; Burden of Proof The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (, X7Fed. Cir. 1983).

I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DIS-COVERY OF A NEW PROPERTY
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). >In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id.< See also MPEP  §  2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.

II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004)(“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to the transaction recognize that the product possesses the claimed characteristics.”); Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49 (Fed. Cir. 1999) (“Because sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”)>; SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the 

III. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35  U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35  U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims.

	Applicants’ further argue (B): “… Likewise, after KSR, the Federal Circuit has stated that “obvious to try” is erroneously equated to obviousness when the inventor is faced with numerous possible choices where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful.3 That is clearly the circumstance here. There is no indication in either reference, alone or in combination, teaching or suggesting that the specifically claimed GA and AA combination would produce the observed surprising and unexpected results for glucose and ethanol production. Simply stated, given the innumerable number of GA and AA combinations available from eukaryotic, prokaryotic, and archaeal species, there would have been no reasonable way for an ordinarily skilled artisan, based on the cited references, to predict a priori that the claimed combination would exhibit the observed surprising properties.”
Reply (B): Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in in the Office-actions dated 12/16/2019; 10/22/2020 and additionally for the following reasons:  Contrary to applicants’ arguments the claimed products are well-known and the their method of use is also well known and specifically the cited combination of references teach all the structural and functional elements of the instant invention (Teaching, Suggestion and Motivation):
The disclosure of Ge et al., (WO 2014/092960 A1) disclose compositions comprising a glucoamylase said reference glucoamylase having 100% sequence identity to SEQ ID NO: 4 of the instant invention (see provided sequence alignment); said reference glucoamylase including compositions comprising an -amylase and use of said enzyme compositions on starch compositions; said reference also discloses granular starch having dry solids at a concentration of 35% and in the range of 55%-80%; and 
Hua et al., (WO 2014/058572 A1) disclose a reference -amylase having 100% sequence identity to SEQ ID NO: 22 of the instant invention (see provided sequence alignment) and said reference provides teaching, suggestion and motivation for the use of said reference -amylase in compositions comprising a glucoamylase; said reference also discloses granular starch having dry solids at a concentration of in the range of 55%-80%.
Obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
Maintained-Double Patenting Rejection
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	In case of a rejoinder of method claims in the instant application 
Given the fact pattern of the instant case as well as the co-pending applications the claims of the co-pending application (method claims) anticipates the instant claims which are almost identical at the time of writing this Office Action; said reference polypeptides having 100% sequence identities to SEQ ID NO: 4 and SEQ ID NO: 22 of the instant application; see provided sequence alignments). 
	The subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending applications since the referenced copending applications and the instant application are claiming common subject matter, as follows: any composition comprising mutants and variants of undefined/unlimited structures having the following activities: (i) any glucoamylase having at least 93% sequence identity to SEQ ID NO: 4 and (ii) any -amylase having at least 93% sequence identity to SEQ ID NO: 22 … is capable of increased starch conversion, increased glucose release or production of total glucose equivalents …, as compared to an -amylase having the amino acid sequence of SEQ ID NO: 2 and a glucoamylase having the amino acid sequence of SEQ ID NO: 1 and method of use.
	I. Claims 1-13 and 23-24 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-13 and 18 (dated 08/13/2020) of co-pending Application USSN: 16/064,552 (US 2019/002937). This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
	II. Claims 1-13 and 23-24 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-15 and 23-24 (dated 01/04/2021) of co-pending Application No. 16/064,518 (US 2019/0010473). This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
	This rejection is being made as a precaution in case the method claims are rejoined following currently prosecuted product claims (SEQ ID Nos. 4 & 22, elected).
Applicants’ have traversed the above ODP rejection with the following arguments: (see pages 10-11 of Applicants’ REMARKS dated 01/22/2021). 
Applicants’ argue: “…Without acquiescing to the rejection and doing do solely for purposes of furthering prosecution, Applicant hereby submits a terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d), thereby obviating the rejection.”

	Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons; the filed Terminal-Disclaimer has been rejected and disapproved.
“Continuation of Approved/Disapproved Comments: 2 TDs disapproved with this filing date;
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):

To remedy this:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant.
Please make corrections as suggested above and also resubmit the TD. (No new fee required)”.

Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claims 16-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter.
Claims 16-18 are rejected under 35 U.S.C. 112(a) for written-description.
 Claims 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ge et al., (WO 2014/092960 A1) and in view of Hua et al., (WO 2014/058572 A1).
I. Claims 1-13 and 23-24 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-13 and 18 (dated 08/13/2020) of co-pending Application USSN: 16/064,552 (US 2019/002937); and II. Claims 1-13 and 23-24 are provisionally rejected under the judicially created doctrine of double patenting over claims 1-15 and 23-24 (dated 01/04/2021) of co-pending Application No. 16/064,518 (US 2019/0010473). 
Claims 1-13 and 23-24 remain withdrawn, as said claims are drawn to non-elected inventions.

Conclusion
	None of the claims are allowable. Claims 16-18 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652